NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-2048
                                       ___________

                       RICHARD SNYDER; MARION SNYDER,
                                                 Appellants
                                     v.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 09-cv-00025)
                      District Judge: Honorable Gregory M. Sleet
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 December 14, 2010
                Before: SLOVITER, FISHER and WEIS, Circuit Judges

                           (Opinion Filed: December 15, 2010)
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM.

              Richard and Marion Snyder appeal pro se from the order of the District

Court dismissing their complaint under Rule 4(m) of the Federal Rules of Civil Procedure

for failure to effect service. For the following reasons, we will affirm.

                                             I.
                                              1
              The Snyders were parties to a 1999 bankruptcy proceeding in the District of

Maryland. That proceeding resulted, inter alia, in a 2003 order (which appears to have

since been vacated) determining that they were entitled to a federal tax refund for the

1987 fiscal year. Over the years, the Snyders have raised numerous challenges to matters

at issue in their Maryland bankruptcy proceeding in numerous courts, including the

Maryland state and federal courts and the District of Delaware. In the compliant at issue

here, the Snyders allege that the United States has not issued the 1987 refund, retained it

in violation of the automatic bankruptcy stay, improperly used it as a set-off against

subsequent tax liability, and improperly issued a further assessment in 2007, which they

claim to have separately appealed.

              The Snyders filed their initial complaint on January 12, 2009. They later

filed two amended complaints and numerous motions, including a motion for summary

judgment. The United States filed a response to the summary judgment motion, in which

it noted that the Snyders had failed to serve it with a court-issued summons. In August

2009, the Snyders filed a reply and an identical document docketed as a “notice of

service,” asserting that they had indeed served a summons but requesting, apparently as

an alternative to acceptance of that argument, an additional 45 days to effect service. The

Snyders’ “notice” was not docketed as a motion, and the District Court did not rule on it.

              Instead, by order entered November 23, 2009, the District Court noted that

the docket did not reflect the issuance of a summons and directed the Snyders to show

cause why their complaint should not be dismissed under Rule 4(m) for failure to serve a
                                             2
summons within 120 days of filing the complaint. It also directed the Snyders to attach a

copy of whatever summons they claimed to have served. The Snyders filed a response,

in which they requested additional time to serve but explained neither why they had not

effected service previously nor why they required an extension in order to do so.

             By order entered December 29, 2009, the District Court dismissed their

complaint without prejudice. It also noted the Snyders’ long history of challenging

matters arising from the Maryland bankruptcy, including an earlier suit which it also

dismissed for lack of service, and directed them to show cause why it should not enjoin

them from filing further complaints regarding the Maryland proceedings. The Snyders

filed a motion for reconsideration of that order, which the District Court denied by order

entered February 8, 2010. The February 8 order also granted the Snyders an extension to

respond to the show cause order. The Snyders filed their notice of appeal from that order.

The District Court later entered an order on April 14, 2010, enjoining the Snyders from

filing any future actions regarding the Maryland proceedings without prior authorization.

The Snyders did not file a notice of appeal from that order.

                                             II.

              This appeal raises threshold issues regarding our jurisdiction. In their brief,

the Snyders challenge both the February 8 order denying reconsideration of the dismissal

of their complaint and the April 14 anti-filing injunction. We have jurisdiction to review

the former but not the latter. The Snyders’ appeal from the February 8 order brings up

for review the underlying December 29 order dismissing their complaint for failure to
                                             3
serve. See Jones v. Pittsburgh Nat’l Corp., 899 F.2d 1350, 1352-53 (3d Cir. 1990). As

the District Court noted, that dismissal was without prejudice, and we ordinarily lack

jurisdiction to review such dismissals because plaintiffs generally can refile their

complaints. See Petrucelli v. Bohringer & Ratzinger, 46 F.3d 1298, 1304 n.6 (3d Cir.

1995). In this case, however, the District Court’s subsequent anti-filing injunction

effectively precludes the Snyders from doing so.1 Thus, we conclude that the anti-filing

injunction effectively rendered final the December 29 dismissal of the Snyders’

complaint and caused their notice of appeal to ripen and permit review of the December

29 order. See DL Resources, Inc. v. FirstEnergy Solutions Corp., 506 F.3d 209, 215 (3d

Cir. 2007) (citing Cape May Greene, Inc. v. Warren, 698 F.2d 179, 184-85 (3d Cir.

1983)). The Snyders, however, did not file a second notice of appeal from the April 14

order, so we lack jurisdiction to review that order.2

              Turning to the merits, plaintiffs are required to serve (in the absence of a

waiver) both the complaint and a court-issued summons, which it is their duty to request

from the District Court, within 120 days of the filing of the complaint. See Fed. R. Civ.



   1
      The injunction leaves open the possibility that the District Court might authorize
   future filings, but we think it apparent that the District Court will not authorize
   refilling of the very complaint that prompted it to issue the anti-filing injunction in the
   first place.
   2
      We nevertheless note that the District Court provided the Snyders with notice and
   an opportunity to respond before entering the injunction and narrowly tailored it to
   cover only filings related to the Maryland proceedings. See Chipps v. U.S.D.C. for
   the M.D. of Pa., 882 F.2d 72, 73 (3d Cir. 1989).
                                              4
P. 4(a), (b), (c) & (m). If the plaintiff fails to do so within that time, Rule 4(m) requires

the District Court to determine whether he or she has shown good cause for the failure.

See Boley v. Kaymark, 123 F.3d 756, 758 (3d Cir. 1997). If so, the District Court must

grant an extension to effect service. See id. If not, the District Court may either dismiss

the complaint or grant a discretionary extension. See id. We review both the District

Court’s assessment of good cause and its decision not to grant an extension for abuse of

discretion. See id. at 758-59; Petrucelli, 46 F.3d at 1306. We review the denial of

reconsideration for abuse of discretion as well, though we review underlying legal

determinations de novo and factual findings for clear error. See Howard Hess Dental

Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 246 (3d Cir. 2010).

              We perceive no abuse of discretion here. As the District Court explained,

the Snyders provided no explanation in response to its order to show cause for not

serving a summons. They assert on appeal that they included a summons with their

complaint, that the District Court failed to sign or seal it, and that they requested an

extension to effect service after “discovering” that fact. The Snyders, however, never

presented that argument to the District Court, and “[w]e generally do not consider

arguments raised for the first time on appeal[.]” Gardner v. Grandolsky, 585 F.3d 786,

793 (3d Cir. 2009). The record also does not support their argument. In their August

2009 filings, the Snyders asserted only that they had served summonses, but requested—

apparently in the alternative, and without further explanation—a 45-day extension to

effect service. Although the District Court did not rule on that request, the Snyders had
                                               5
over three months to obtain a summons and serve it before the District Court raised the

issue of service sua sponte. The Snyders then had an opportunity to explain why they

had not effected service, but they failed to do so. Thus, the District Court did not abuse

its discretion in determining that they had not shown good cause for failing to serve a

summons.

              Nor did it abuse its discretion in denying an extension in the absence of

good cause. In doing so, it noted both that the Snyders had never filed a motion for an

extension of time to effect service and that they were well-aware of the requirement that

they serve process, particularly in light of the previous dismissal of one of their prior

cases on that same basis.3 In addition, the Snyders’ response to the show cause order

contained a bare request for an extension but did not explain why an extension was

necessary. Under the circumstances, we cannot say that the District Court abused its

discretion in denying that request.

              Finally, the Snyders argue that the District Court should not have reached

the issue of service because the United States’ summary judgment response was not a



   3
      The District Court wrote that the Snyders “had been aware of the defects in their
   service of process but never moved the court for an extension of time.” (Dec. 29,
   2009 Order at 2 n.1.) The Snyders’ August 2009 filings—a reply in support of
   summary judgment and an identical copy attaching proof of mailing—included a bare
   request for an extension of time to effect service in the event that the District Court
   did not accept their argument that they had properly served a summons. Those
   filings, however, were not motions and did not explain why an extension was
   necessary. Thus, the District Court did not err in not treating them as motions for an
   extension for this purpose.
                                              6
       “valid response” under the Federal Rules of Civil Procedure. Rule 4(m), however,

expressly permits the District Court to raise the issue of service sua sponte after notice to

the plaintiff, which it gave in this case. See Fed. R. Civ. P. 4(m).

              Accordingly, we will affirm the District Court’s judgment.




                                              7